 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    FRANK MARTINEZ RAMIREZ,                            No. 2:18-cv-1835 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    JERRY BROWN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 15, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 15.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 15, 2018, (ECF No. 15) are

28   ADOPTED in full; and
                                                         1
 1         2. Plaintiff’s motions for preliminary injunctions (ECF Nos. 7, 8) are DENIED.
 2         ] IT IS SO ORDERED.
 3   Dated: December 30, 2018
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
